pBr Curiam.

The Court are of opinion, that the facts . 1. „ shown do not support the replication, either ol a new promise, or of a cause of action accrued within six years before the commencement of the suit. It is very possible that this result may be inconsistent with the expectations of the parties, when they entered into the contract of assignment; but we think it is a necessary result, from the application of well known rules of law. The uniform construction of the statute of limitations has been, that where it has once attached and commenced running, it shall continue, notwithstanding the intervention of any of the disabilities. The only ground on which the plaintiff relies, is that after these notes had teen some time due, and of course after the statute of limitations had attached, the plaintiff, with other creditors, in consideration of an assignment of property, covenanted with the de*101fendant to acquit and discharge him from ail claim or demand, action or right of action, for the space of seven years. Whatever else may have been the construction of this covenant, we think it did not suspend the operation of the statute. This stipulation was general; and applied to all creditors, and might have an effectual operation, without being held to defeat all rights of action. To specialty creditors, to the holders of attested notes, to creditors having other collateral security, it would present no bar. What would have been the operation of this covenant or release, had the plaintiff commenced his action within the seven years, we are not called- upon to decide, and it might present a difficult question. No such action was commenced, and no acknowledgment or new promise was required within the six years. If it could legally operate, according to its terms, as an acquittance and release of all right of action for seven years, and the plaintiff had no collateral security or other remedy, than a right of action, as a simple contract creditor, then it was a bar to all right of action, or other remedy, than that afforded by the assignment itself. The case is quite distinguishable from that of Mountstephen v. Brooke, 3 Barn. & Ald. 141, cited in the argument. There a deed was executed within six years before the commencement of the suit, to which the defendants were parties, containing a recital of the continued existence of the debt. And it has often been held, that an unqualified acknowledgment of the present existence of the debt, though made to a stranger and not to the creditor, is a fact from which the law will infer a new promise. We think the evidence stated does not take the case out of the statute of limitations.

Plaintiff nonsuit.